DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on 07/14/2022 has been entered. Claims 1 and 3-21 are
currently pending. Applicant’s amendments to the claims have overcome the 35 USC 102 rejections previously set forth in the Non-Final Office Action mailed 04/05/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 9, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tae et al, KR Pub. No. 2011-0065796A (hereinafter Tae) and further in view of Young, US Patent No. 6,353,177B1.
Regarding claim 1, Tae discloses a radiating coaxial cable comprising:
an inner conductor (Fig. 3, line 56-57: coaxial cable 10 comprises a central conductor 11);
an insulating layer surrounding and directly contacting the inner conductor (Fig. 3, line 58: the insulator 12 are formed on the surface of conductor 11);
a conductive shield surrounding the insulating layer (Fig. 3, line 59: outer conductor 13 is formed on the surface of the insulator 12) and comprising a radiating longitudinal shield portion and a non-radiating longitudinal shield portion (Fig. 3: the flat areas comprising radiating slots 13-1 and the curved areas does not have radiating apertures shown as bolded curves in fig. 3 below);
a plurality of radiating apertures disposed in the radiating longitudinal shield portion, non-radiating longitudinal shield portion being free from any radiating apertures (Fig. 2, 3 and line 138: a plurality of radiating slots 13-1 are formed in the outer conductor 13 in the direction of 180° in the flat areas, the bolded curved areas does not have radiating apertures, see fig. 3 below); and
a jacket surrounding the conductive shield (Fig. 3, line 61-62: a jacket layer 14 wrapped around the outer conductor 13) and comprising a first jacket portion facing the radiating longitudinal shield portion and a second jacket portion facing the non-radiating longitudinal shield portion (Fig. 3 below: the portions of the jacket are divided by 2 blue lines, the portion facing the flat areas that has radiating apertures 13-1 and the portion facing the curved areas does not have radiating apertures 13-1 shown as the colored areas in fig. 3 below),
wherein the first jacket portion is thicker than the second jacket portion (Fig. 3: the portion of jacket layer 14 facing the flat areas is thicker than the portion facing the curved areas).

[AltContent: textbox (Second jacket portion)][AltContent: textbox (Non- Radiating part)]
[AltContent: arrow][AltContent: arrow]
[AltContent: textbox (Fig. 3)][AltContent: arrow][AltContent: textbox (First jacket portion)][AltContent: ][AltContent: ][AltContent: textbox (Radiating part)][AltContent: arrow]
    PNG
    media_image1.png
    425
    461
    media_image1.png
    Greyscale


Tae does not disclose the jacket has a cross section having a substantially circular inner contour and a substantially elliptical outer contour.
Young discloses the jacket has a cross section having a substantially circular inner contour and a substantially elliptical outer contour ()(Fig. 2, col. 3, line 44-46: outer insulating layer 20A which has the elliptical cross-section wrapping over the round cross-section inner insulating 18A).

    PNG
    media_image2.png
    453
    676
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the elliptical outer contour as taught by Young in the coaxial cable as taught by Tae for the purpose of reducing the cable vibration (Young, Abstract).
Regarding claim 3, Tae further discloses the cross section of the jacket has an outer contour concentric with the conductive shield (Fig. 3 shows the outer jacket layer 14 and the outer conductor 13 has the same center).
Regarding claim 9, Tae further discloses the thickness of the first jacket portion ranges from 2 mm to 20 mm (Line 95: Diameter of jacket layer 14 was 16.5 ± 0.5 mm, the outer diameter of the outer conductor 13 is limited to 12.3 ± 0.2 mm, see line 99-100: the thickness between jacket layer 14 and the flat area of outer conductor 13 is greater than 2.2mm = (16.5-12.3)/2).
Regarding claim 10, Tae further discloses the thickness of the second jacket portion ranges from 1 mm to 6 mm (Line 95: Diameter of jacket layer 14 was 16.5 ± 0.5 mm, the outer diameter of the outer conductor 13 is limited to 12.3 ± 0.2 mm, see line 99-100: the thickness between jacket layer 14 and the curved area of outer conductor 13 is around 2.2mm = (16.5-12.3)/2).
Regarding claim 13, Tae further discloses the process comprising:
forming an insulating layer surrounding and directly contacting an inner conductor (Fig. 3, line 58: the insulator 12 are formed on the surface of conductor 11);
forming a conductive shield surrounding the insulating layer (Fig. 3, line 59: outer conductor 13 is formed on the surface of the insulator 12) and comprising a radiating longitudinal shield portion and a non-radiating longitudinal shield portion (Fig. 3: the flat areas comprising radiating slots 13-1 and the curved areas does not have radiating apertures shown as bolded curves in fig. 3 above);
forming a plurality of radiating apertures in the radiating longitudinal shield portion, the non-radiating longitudinal shield portion being free from any radiating apertures (Fig. 2, 3 and line 138: a plurality of radiating slots 13-1 are formed in the outer conductor 13 in the direction of 180° in the flat areas, the bolded curved areas does not have radiating apertures, see fig. 3 above); and
forming a jacket surrounding the conductive shield (Fig. 3, line 61-62: a jacket layer 14 wrapped around the outer conductor 13) and comprising a first jacket portion facing the radiating longitudinal shield portion and a second jacket portion facing the non-radiating shield portion (Fig. 3 above: the portions of the jacket are divided by 2 blue lines, the portion facing the flat areas that has radiating apertures 13-1 and the portion facing the curved areas does not have radiating apertures 13-1 shown as the colored areas in fig. 3 above),
wherein the first jacket portion is thicker than the second jacket portion (Fig. 3: the portion of jacket layer 14 facing the flat areas is thicker than the portion facing the curved areas).
Tae does not disclose the jacket has a cross section having a substantially circular inner contour and a substantially elliptical outer contour.
Young discloses the jacket has a cross section having a substantially circular inner contour and a substantially elliptical outer contour ()(Fig. 2, col. 3, line 44-46: outer insulating layer 20A which has the elliptical cross-section wrapping over the round cross-section inner insulating 18A).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the elliptical outer contour as taught by Young in the coaxial cable as taught by Tae for the purpose of reducing the cable vibration (Young, Abstract).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tae and Young as applied to claim 1 above, and further in view of JP S62163810U.
Regarding claim 4, Tae and Young do not disclose the cross section of the jacket has an outer contour eccentric relative to the conductive shield.
JP S62163810U discloses the cross section of the jacket has an outer contour eccentric relative to the conductive shield (Fig. 1 shows a sheathed cable having outside pipe 1 eccentric to inner side 3).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the eccentric feature as taught in JP S62163810U to the coaxial cable as taught in Tae and Young for the purpose of increasing the insulation for the cable on the side that is affected by the surrounding interference (JP S62163810U, page 3, line 2-4).

Claims 5-8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tae and Young as applied to claim 1 above, and further in view of Story et al, US Patent No. 5,042,904 (hereinafter Story).
Regarding claim 5, Tae and Young do not disclose the first jacket portion comprises a cavity longitudinally extending along a length of the radiating coaxial cable.
Story discloses the first jacket portion comprises a cavity longitudinally extending along a length of the radiating coaxial cable (Fig. 1, col. 4, line 52-54: cable jacket 12 contains longitudinal cavities 13 running along the length of the cable 6).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the cavity as taught by Story to the jacket of the coaxial cable as taught by Tae and Young for the purpose of providing enhanced crush, impact and cut-through resistance to the cable (Story, col. 3, line 19-21).
Regarding claim 6, Tae and Young do not disclose the cavity is empty.
Story discloses the cavity is empty (Col. 3, line 21-22: the cavities may be left open and therefore contain air).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the empty cavity as taught by Story to the jacket of the coaxial cable as taught by Tae and Young for the purpose of providing enhanced crush, impact and cut-through resistance to the cable (Story, col. 3, line 19-21).
Regarding claim 7, Tae and Young do not disclose the cavity is partially filled with filling material.
Story discloses the cavity is partially filled with filling material (Col. 3, line 23-24: the cavities may be filled with a water blocking compound).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the filled cavity as taught by Story to the jacket of the coaxial cable as taught by Tae and Young for the purpose of adding more strength, support or protection to the cable.
Regarding claim 8, Tae and Young do not disclose the cavity houses optical fiber.
Story discloses the cavity houses optical fiber (Fig. 2, col. 5, line 30-31: optical fiber 24 is installed in at least one of the cavities 13’).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include optical fiber as taught by Story in the jacket of coaxial cable as taught in Tae and Young for the purpose of transferring communication signals along the cable. 
Regarding claim 14, Tae and Young do not disclose the cavity is completely filled with filling material.
Story discloses the cavity is completely filled with filling material (Col. 3, line 23-24: the cavities may be filled with a water blocking compound).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the filled cavity as taught by Story to the jacket of the coaxial cable as taught by Tae and Young for the purpose of adding more strength, support or protection to the cable.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tae and Young as applied to claim 1 above, and further in view of Willis, US Patent No. 4,280,225.
Regarding claim 11, Tae and Young do not disclose a mica tape is interposed between the conductive shield and the insulating layer.
Willis discloses a mica tape is interposed between the conductive shield and the insulating layer (Fig. 1: mica paper tape 3 is placed between dielectric layer 2 and outer conductor 4).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the mica tape as taught by Willis to the coaxial cable as taught in Tae and Young for the purpose of reducing the fire damage to the insulating layer (Willis, col. 2, line 56-61) 
Regarding claim 12, Tae and Young do not disclose a mica tape, fire barrier, a fiber tape, a PET tape or a paper tape or foil is interposed between the jacket and the conductive shield.
Willis discloses a mica tape, fire barrier, a fiber tape, a PET tape or a paper tape or foil is interposed between the jacket and the conductive shield (Fig. 1: fire barrier tape 7 is place between outer jacket 8 and the outer conductor 4).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the fire barrier as taught in Willis to the coaxial cable as taught in Tae and Young for the purpose of improving the fire resistance of the cable (Willis, col. 3, line 62-64).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tae and further in view of JP S62163810U.
Regarding claim 15, Tae discloses a radiating coaxial cable comprising:
an inner conductor (Fig. 3, line 56-57: coaxial cable 10 comprises a central conductor 11);
an insulating layer surrounding and directly contacting the inner conductor (Fig. 3, line 58: the insulator 12 are formed on the surface of conductor 11);
a conductive shield surrounding the insulating layer (Fig. 3, line 59: outer conductor 13 is formed on the surface of the insulator 12) and comprising a radiating longitudinal shield portion and a non-radiating longitudinal shield portion (Fig. 3: the flat areas comprising radiating slots 13-1 and the curved areas does not have radiating apertures shown as bolded curves in fig. 3 below);
a plurality of radiating apertures disposed in the radiating longitudinal shield portion, the non-radiating longitudinal shield portion being free from any radiating apertures (Fig. 2, 3 and line 138: a plurality of radiating slots 13-1 are formed in the outer conductor 13 in the direction of 180° in the flat areas, the bolded curved areas does not have radiating apertures, see fig. 3 above); and
a jacket surrounding the conductive shield (Fig. 3, line 61-62: a jacket layer 14 wrapped around the outer conductor 13) and comprising a first jacket portion facing the radiating longitudinal shield portion and a second jacket portion facing the non-radiating longitudinal shield portion (Fig. 3 above: the portions of the jacket are divided by 2 blue lines, the portion facing the flat areas that has radiating apertures 13-1 and the portion facing the curved areas does not have radiating apertures 13-1 shown as the colored areas in fig. 3 above),
wherein the first jacket portion is thicker than the second jacket portion to define the first jacket portion facing the radiating longitudinal shield portion to be thicker than the second jacket portion facing the non-radiating longitudinal shield portion (Fig. 3: the portion of jacket layer 14 facing the flat areas is thicker than the portion facing the curved areas).
Tae does not disclose a center of a cross section of the jacket is offset from a center of a cross section of the conductive shield.
JP S62163810U discloses a center of a cross section of the jacket is offset from a center of a cross section of the conductive shield (Fig. 1 shows a sheathed cable having the center of the outside pipe 1 offset from the center of the inner pipe 3).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the offset center feature as taught in JP S62163810U to the coaxial cable as taught in Tae and Young for the purpose of increasing the insulation for the cable on the side that is affected by the surrounding interference (JP S62163810U, page 3, line 2-4).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tae and JP S62163810U as applied to claim 15 above, and further in view of Young.
Regarding claim 16, Tae and JP S62163810U do not disclose the jacket has a cross section having a substantially circular inner contour and a substantially elliptical outer contour.
Young discloses the jacket has a cross section having a substantially circular inner contour and a substantially elliptical outer contour (Fig. 2, col. 3, line 44-46: outer insulating layer 20A which has the elliptical cross-section wrapping over the round cross-section inner insulating 18A).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the elliptical outer contour as taught by Young in the coaxial cable as taught by Tae for the purpose of reducing the cable vibration (Young, Abstract).

Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tae and JP S62163810U as applied to claim 15 above, and further in view of Story.
Regarding claim 17, Tae and JP S62163810U do not disclose the first jacket portion comprises a cavity longitudinally extending along a length of the radiating coaxial cable.
Story discloses the first jacket portion comprises a cavity longitudinally extending along a length of the radiating coaxial cable (Fig. 1, col. 4, line 52-54: cable jacket 12 contains longitudinal cavities 13 running along the length of the cable 6).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the cavity as taught by Story to the jacket of the coaxial cable as taught by Tae and JP S62163810U for the purpose of providing enhanced crush, impact and cut-through resistance to the cable (Story, col. 3, line 19-21).
Regarding claim 18, Tae and JP S62163810U do not disclose the cavity houses optical fiber.
Story discloses the cavity houses optical fiber (Fig. 2, col. 5, line 30-31: optical fiber 24 is installed in at least one of the cavities 13’).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include optical fiber as taught by Story in the jacket of coaxial cable as taught in Tae and JP S62163810U for the purpose of transferring communication signals along the cable.
Regarding claim 19, Tae and JP S62163810U do not disclose the cavity is empty.
Story discloses the cavity is empty (Col. 3, line 21-22: the cavities may be left open and therefore contain air).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the empty cavity as taught by Story to the jacket of the coaxial cable as taught by Tae and JP S62163810U for the purpose of providing enhanced crush, impact and cut-through resistance to the cable (Story, col. 3, line 19-21).
Regarding claim 20, Tae and JP S62163810U do not disclose the cavity is partially filled with filling material.
Story discloses the cavity is partially filled with filling material (Col. 3, line 23-24: the cavities may be filled with a water blocking compound).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the filled cavity as taught by Story to the jacket of the coaxial cable as taught by Tae and JP S62163810U for the purpose of adding more strength, support or protection to the cable.
Regarding claim 21, Tae and JP S62163810U do not disclose the cavity is completely filled with filling material.
Story discloses the cavity is completely filled with filling material (Col. 3, line 23-24: the cavities may be filled with a water blocking compound).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the filled cavity as taught by Story to the jacket of the coaxial cable as taught by Tae and JP S62163810U for the purpose of adding more strength, support or protection to the cable.

Response to Arguments
Applicant's arguments filed 07/14/2022 with respect to the rejections of claims 1, 3-14 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In this case, the Applicant argued that a person having ordinary skill in the art will have no motivation to combine Young with Tae because Young relates to a completely different type of cable.
The examiner respectfully disagrees. The Applicant is claiming for a cable wherein “the jacket has a cross section having a substantially circular inner contour and a substantially elliptical outer contour” and the reference Young is a cable showing the same structure with elliptical cross-section outer insulating layer 20A wrapping over the round cross-section inner insulating 18A (fig. 2). 
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the elliptical outer contour as taught by Young in the coaxial cable as taught by Tae for the purpose of reducing the cable vibration because the elliptical shape of the cable will make it rotating less than the circular shape. 

Applicant also argued that US Patent No. 6,353,177 (“Young”) is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).
In this case, the Applicant argued that Young is nonanalogous art because it relates to a different type of cable.
The examiner respectfully disagrees. The reference Young is reasonably pertinent to the particular problem with which the Applicant was concerned was the jacket of a cable having a cross section of an elliptical outer contour and a circular inner contour, therefore Young is still considered as an analogous art.
Claims 3-12 and 14 are dependent on claim 1 and also rejected as explained above.

Applicant’s arguments with respect to claims 15-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 15-21 are being new claims and are rejected as explained above.

Conclusion
THIS ACTION IS MADE FINAL. Claims 15-21 were necessitated by them being new claims.
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH N HO whose telephone number is (571)272-4657. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        



/ANH N HO/Examiner, Art Unit 2845